IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-85,412-02


                       IN RE RAYMOND EUGENE DOBSON, Relator


                   ON APPLICATIONS FOR WRITS OF MANDAMUS
                  CAUSE NOS. 2011-CR-10208-W1 & 2011-CR-10209-W1
                IN THE 187th DISTRICT COURT FROM BEXAR COUNTY


       Per curiam. Y EARY, J., not participating.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed applications for writs of

habeas corpus in the 187th District Court of Bexar County, that more than 35 days have elapsed, and

that the applications have not yet been forwarded to this Court. Relator contends that the district

court entered orders designating issues on April 20, 2016.

       Respondent, the Judge of the 187th District Court of Bexar County, shall file a response with

this Court by having the District Clerk submit the records on such habeas corpus applications. In

the alternative, Respondent may resolve the issues set out in the orders designating issues and then
                                                                                                    2

have the District Clerk submit the records on such applications. In either case, Respondent’s answer

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: February 1, 2017
Do not publish